DETAILED ACTION
This office action is a response to the amendment and arguments filed on September 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed September 28, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see page 9-10, filed September 28, 2021, with respect to the rejection of Claims 1, 4-7, 10-13 and 17-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 4-7, 10-13 and 17-20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, 10-13 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:



Prior art reference Tseng is directed to a method and apparatus for power saving for a user equipment (UE) utilizing discontinuous reception (DRX). A beam failure recovery configuration is received by a UE from a first base station. Whether a beam failure is detected by the UE. When the beam failure is detected during a discontinuous reception (DRX) off period, a beam recovery request is transmitted by the UE to the first base station when the UE transitions from the DRX off period to a DRX on period. A beam recovery response is received by the UE from the first base station (Tseng Abstract; Figure 3, 4 and 8; Paragraph [0040-0063]).
Prior art reference Deogun is directed to a method and user equipment (UE) for beam management framework for carrier aggregation. Deogun discloses beam management and a method for beam recovery when the UE is operating in multiple carriers (Deogun Abstract; Figure 4-6 and 15-18; Paragraph [0002-0014 and 0255-0339]).
Prior art reference Takahashi is directed to a user apparatus that performs beamforming-applied communications with a base station. The user apparatus includes a reception unit configured to receive a beam transmitted from the base station apparatus, a control unit configured to perform control related to recovery of connection to the base station apparatus in a case where the reception unit fails to receive the beam, and a transmission unit configured to Takahashi Abstract; Figure 5 and 7; Paragraph [0001-0009 and 0027-0049]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “…receiving, from the network device, a first association relationship between identification information of at least one beam of the first cell and a part or all of the first resource, and the transmitting a first request to a network device through a first resource includes: transmitting the first request to the network device through the first resource based on a first beam of the first cell and the first association relationship, wherein the first beam is a beam that is of the first cell and whose signal quality meets a preset condition; and receiving, from the network device, a second association relationship between the part or all of the first resource and identification information of an uplink frequency band, and the transmitting the first request to the network device through the first resource based on the first beam of the first cell and the first association relationship includes: transmitting the first request to the network device through the first resource based on the first beam, the first association relationship, and the second association relationship.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414